 



Exhibit 10.1
SPLIT-DOLLAR AGREEMENT
     THIS AGREEMENT made and entered into as of this 21st day of June, 2006, by
and between THE MENS WEARHOUSE, INC., a Texas corporation (hereinafter referred
to as the “Corporation”), and GEORGE ZIMMER, an individual residing in the State
of California (hereinafter referred to as the “Employee”),
     WITNESSETH THAT:
     WHEREAS, the Employee is employed by the Corporation; and
     WHEREAS, the Employee wishes to provide life insurance protection for his
family in the event of his death, under a Policy of life insurance insuring his
life (hereinafter referred to as the “Policy”), which is described in Exhibit A
attached hereto and by this reference made a part hereof, and which was issued
by PRUDENTIAL (hereinafter referred to as the “Insurer”); and
     WHEREAS, the Corporation is willing to pay the premiums due on the Policy
as an additional employment benefit for the Employee, on the terms and
conditions hereinafter set forth; and
     WHEREAS, the Corporation is the owner of the Policy and, as such, possesses
all incidents of ownership in and to the Policy; and
     WHEREAS, the Corporation wishes to retain such ownership rights, in order
to secure the repayment of the amount due it hereunder;
     NOW, THEREFORE, in consideration of the premises and of the mutual promises
contained herein, the parties hereto agree as follows:
1. Purchase of Policy. The Corporation has purchased the Policy from the Insurer
in the total face amount of $4,000,000 and a Level Death Benefit Option (as such
term is defined in the Policy). The parties hereto have taken all necessary
action to cause the Insurer to issue the Policy, and shall take any further
action which may be necessary to cause the Policy to conform to the provisions
of this Agreement. The parties hereto agree that the Policy shall be subject to
the terms and conditions of this Agreement and of the endorsement to the Policy
or beneficiary designation filed with the Insurer.
2. Ownership of Policy. The Corporation shall be the sole and absolute owner of
the Policy, and may exercise all ownership rights granted to the owner thereof
by the terms of the Policy, including, but not limited to, the right to elect
and to change the Death Benefit Option, the Face Amount of Insurance Death
Benefit, and the investment options of the Policy, except as may otherwise be
provided herein.

1



--------------------------------------------------------------------------------



 



3. Election of Settlement Option and Beneficiary Designation By Employee. The
Employee may select the settlement option for payment of the death benefit
provided under the Policy and the beneficiary or beneficiaries to receive the
portion of policy proceeds to which the Employee is entitled hereunder, by
specifying the same in a written notice to the Corporation. Upon receipt of such
notice, the Corporation shall promptly execute and deliver to the Insurer the
forms necessary to elect the requested settlement option and to designate the
requested person, persons or entity as the beneficiary or beneficiaries to
receive the death proceeds of the Policy in excess of the amount to which the
Corporation is entitled hereunder. The parties hereto agree to take all action
necessary to cause the beneficiary designation and settlement option provisions
of the Policy to conform to the provisions hereof. The Corporation shall not
terminate, alter or amend such designation or election without the express
written consent of the Employee.
4. Payment of Premiums. On or before the due date of each Policy premium, or
within the grace period provided therein, the Corporation shall pay the full
amount of any scheduled premium required (as defined in the Policy) to the
Insurer, and shall, upon request, promptly furnish the Employee evidence of
timely payment of such premium. Except with the consent of the Employee, the
Corporation shall not pay less than such scheduled premium required, if any, for
any year, but may, in its discretion, at anytime and from time to time, pay more
than such premium. If the cash value of the Policy is sufficient to fund a
portion or all of the scheduled premiums, then such portion or all of the
scheduled premiums shall be paid from the cash value of Policy to the extent of
such cash value, and the Corporation shall not be not be required to pay such
portion of the schedule premiums. The Corporation shall annually furnish the
Employee a statement of the amount of income reportable by the Employee for
federal and state income tax purposes as a result of the insurance protection
provided the Owner as the Policy beneficiary.
5. Limitations on Corporation’s Rights in Policy.
     (a) Except as otherwise provided herein, the Corporation shall not sell,
assign, transfer, surrender or cancel the Policy, change the beneficiary
designation provision thereof, change the Death Benefit Option provision,
decrease the Face Amount of Insurance Death Benefit, make withdrawals from, nor
make or change the allocation of the Policy Account established pursuant to the
terms of the Policy among the various investment options under the Policy
thereof without, in any such case, the express written consent of the Employee.
     (b) Notwithstanding any provision hereof to the contrary, the Corporation
shall have the sole authority to direct the manner in which the Policy Account
established pursuant to the terms of the Policy shall be allocated among the
various investment options from time to time available under the Policy and to
change such allocation from time to time, as provided for in the Policy.

2



--------------------------------------------------------------------------------



 



6. Policy Loans. The Corporation may pledge or assign the Policy, subject to the
terms and conditions of this Agreement, for the sole purpose of securing a loan
from the Insurer or from a third party. The amount of such loan, including
accumulated interest thereon, shall not exceed the lesser of (i) the amount of
the premiums on the Policy paid by the Corporation hereunder, or (ii) the cash
surrender value of the Policy (as defined therein) as of the date to which
premiums have been paid. Interest charges on such loan shall be paid by the
Corporation. If the Corporation so encumbers the Policy, other than by a policy
loan from the Insurer, then, upon the death of the Employee or upon the election
of the Employee hereunder to purchase the Policy from the Corporation, the
Corporation shall promptly take all action necessary to secure the release or
discharge of such encumbrance.
7. Collection of Death Proceeds.
     (a) Upon the death of the Employee, the Corporation shall cooperate with
the beneficiary or beneficiaries designated by the Corporation at the direction
of the Employee to take whatever action is necessary to collect the death
benefit provided under the Policy; when such benefit has been collected and paid
as provided herein, this Agreement shall thereupon terminate.
     (b) Upon the death of the Employee, the Corporation shall have the
unqualified right to receive a portion of such death benefit equal to the
greater of the total amount of the premiums paid by it hereunder or the cash
value of the Policy (excluding surrender charges or other similar charges or
reductions) immediately before the death of the Employee, reduced by any
indebtedness against the Policy existing at the death of the Employee, including
any interest due on such indebtedness. The balance of the death benefit provided
under the Policy, if any, shall be paid directly to the beneficiary or
beneficiaries designated by the Corporation at the direction of the Employee, in
the manner and in the amount or amounts provided in the beneficiary designation
provision of the Policy. In no event shall the amount payable to the Corporation
hereunder exceed the death proceeds payable under the Policy at the death of the
Employee. No amount shall be paid from such death benefit to the beneficiary or
beneficiaries designated by the Corporation at the direction of the Employee,
until the full amount due the Corporation hereunder has been paid. The parties
hereto agree that the beneficiary designation provision of the Policy shall
conform to the provisions hereof.
8. Termination of the Agreement During the Employee’s Lifetime.
     (a) This Agreement shall terminate, during the Employee’s lifetime, without
notice, upon the occurrence of any of the following events: (a) total cessation
of the Corporation’s business; (b) bankruptcy, receivership or dissolution of
the Corporation; or (c) termination of Employee’s employment by the Corporation
(other than by reason of his death).

3



--------------------------------------------------------------------------------



 



     (b) In addition, the Employee may terminate this Agreement while no premium
under the Policy is overdue, by written notice to the Corporation. Such
termination shall be effective as of the date of such notice.

9.   Disposition of the Policy on Termination of the Agreement During the
Employee’s Lifetime.

     (a) For sixty (60) days after the date of the termination of this Agreement
during the Employee’s lifetime, the Employee shall have the assignable option to
purchase the Policy from the Corporation. The purchase price for the Policy
shall be the greater of the total amount of the premium payments made by the
Corporation hereunder or the then cash value of the Policy (excluding surrender
charges or other similar charges or reductions), less any indebtedness secured
by the Policy which remains outstanding as of the date of such termination,
including any interest due on such indebtedness. Upon receipt of such amount,
the Corporation shall transfer all of its right, title and interest in and to
the Policy to the Employee or his assignee, by the execution and delivery of an
appropriate instrument of transfer.
     (b) If the Employee or his assignee fails to exercise such option within
such sixty (60) day period, then, the Corporation may enforce its right to be
repaid the amount due it hereunder by surrendering or canceling the Policy for
its cash surrender value, or it may change the beneficiary designation
provisions of the Policy, naming itself or any other person or entity as
revocable beneficiary thereof, or exercise any other ownership rights in and to
the Policy, without regard to the provisions hereof. Thereafter, neither the
Employee nor his respective heirs, assigns or beneficiaries shall have any
further interest in and to the Policy, either under the terms thereof or under
this Agreement.
10. Insurer Not a Party. The Insurer shall be fully discharged from its
obligations under the Policy by payment of the Policy death benefit to the
beneficiary or beneficiaries named in the Policy, subject to the terms and
conditions of the Policy. In no event shall the Insurer be considered a party to
this Agreement, or any modification or amendment hereof. No provision of this
Agreement, nor of any modification or amendment hereof, shall in any way be
construed as enlarging, changing, varying, or in any other way affecting the
obligations of the Insurer as expressly provided in the Policy, except insofar
as the provisions hereof are made a part of the Policy by the beneficiary
designation executed by the Corporation and filed with the Insurer in connection
herewith.
11. Assignment by Employee. Notwithstanding any provision hereof to the
contrary, the Employee shall have the right to absolutely and irrevocably assign
by gift all of his right, title and interest in and to this Agreement and to the
Policy to an assignee. This right shall be exercisable by the execution and
delivery to the Corporation of a written assignment, in substantially the form
attached hereto as Exhibit B, which by this reference is made a part hereof.
Upon receipt of

4



--------------------------------------------------------------------------------



 



such written assignment executed by the Employee and duly accepted by the
assignee thereof, the Corporation shall consent thereto in writing, and shall
thereafter treat the Employee’s assignee as the sole owner of all of the
Employee’s right, title and interest in and to this Agreement and in and to the
Policy. Thereafter, the Employee shall have no right, title or interest in and
to this Agreement or the Policy, all such rights being vested in and exercisable
only by such assignee.

12.   Named Fiduciary, Determination of Benefits, Claims Procedure and
Administration.

     (a) Named Fiduciary. The Corporation is hereby designated as the named
fiduciary under this Agreement. The named fiduciary shall have authority to
control and manage the operation and administration of this Agreement, and it
shall be responsible for establishing and carrying out a funding policy and
method consistent with the objectives of this Agreement.
     (b) Claim. A Participant, beneficiary or other person who believes that he
or she is being denied a benefit to which he or she is entitled (hereinafter
referred to as “Claimant”), or his or her duly authorized representative, may
file a written request for such benefit with the President of the Corporation
(the “First Level Reviewer”) setting forth his or her claim. Such claim must be
addressed to the President of the Corporation, at its then principal place of
business.
     (c) Claim Decision. Upon receipt of a claim, the First Level Reviewer shall
advise the Claimant that a reply will be forthcoming within a reasonable period
of time, but ordinarily not later than ninety (90) days, and shall, in fact,
deliver such reply within such period. However, the First Level Reviewer may
extend the reply period for an additional ninety (90) days for reasonable cause.
If the reply period will be extended, the First Level Reviewer shall advise the
Claimant in writing during the initial ninety (90) day period indicating the
special circumstances requiring an extension and the date by which the First
Level Reviewer expects to render the benefit determination.
     If the claim is denied in whole or in part, the First Level Reviewer will
render a written opinion, using language calculated to be understood by the
Claimant, setting forth:
          (i) the specific reason or reasons for the denial;
          (ii) the specific references to pertinent Plan provisions on which the
denial is based;
          (iii) a description of any additional material or information
necessary for the Claimant to perfect the claim and an explanation as to why
such material or such information is necessary;

5



--------------------------------------------------------------------------------



 



          (iv) appropriate information as to the steps to be taken if the
Claimant wishes to submit the claim for review, including a statement of the
Claimant’s right to bring a civil action under Section 502(a) of ERISA following
an adverse benefit determination on review; and
          (v) the time limits for requesting a review of the denial under
Subsection C hereof and for the actual review of the denial under Subsection D
hereof.
     (d) Request for Review. Within sixty (60) days after the receipt by the
Claimant of the written opinion described above, the Claimant may request in
writing that the Secretary of the Corporation ( the “Second Level Reviewer”)
review the First Level Reviewer’s prior determination. Such request must be
addressed to the Secretary of the Corporation, at its then principal place of
business. The Claimant or his or her duly authorized representative may submit
written comments, documents, records or other information relating to the denied
claim, which such information shall be considered in the review under this
subsection without regard to whether such information was submitted or
considered in the initial benefit determination.
     The Claimant or his or her duly authorized representative shall be
provided, upon request and free of charge, reasonable access to, and copies of,
all documents, records and other information which (i) was relied upon by the
First Level Reviewer in making its initial claims decision, (ii) was submitted,
considered or generated in the course of the First Level Reviewer making its
initial claims decision, without regard to whether such instrument was actually
relied upon by the First Level Reviewer in making its decision or
(iii) demonstrates compliance by the First Level Reviewer with its
administrative processes and safeguards designed to ensure and to verify that
benefit claims determinations are made in accordance with this Agreement and
that, where appropriate, the provisions of this Agreement have been applied
consistently with respect to similarly situated claimants. If the Claimant does
not request a review of the First Level Reviewer’s determination within such
sixty (60) day period, he or she shall be barred and estopped from challenging
such determination.
     (e) Review of Decision. Within a reasonable period of time, ordinarily not
later than sixty (60) days, after the Second Level Reviewer’s receipt of a
request for review, it will review the First Level Reviewer’s prior
determination. If special circumstances require that the sixty (60) day time
period be extended, the Second Level Reviewer will so notify the Claimant within
the initial sixty (60) day period indicating the special circumstances requiring
an extension and the date by which the Second Level Reviewer expects to render
its decision on review, which shall be as soon as possible but not later than
120 days after receipt of the request for review. In the event that the Second
Level Reviewer extends the determination period on review due to a Claimant’s
failure to submit information necessary to decide a claim, the period for making
the benefit determination on review shall not take into account the period
beginning on the date on which notification of extension is sent to the Claimant
and ending on the date on which the Claimant responds to the request for
additional information.

6



--------------------------------------------------------------------------------



 



     The Second Level Reviewer has discretionary authority to determine a
Claimant’s eligibility for benefits and to interpret the terms of this
Agreement. Benefits under this Agreement will be paid only if the Second Level
Reviewer decides in its discretion that the Claimant is entitled to such
benefits. The decision of the Second Level Reviewer shall be final and
non-reviewable, unless found to be arbitrary and capricious by a court of
competent review. Such decision will be binding upon the Employer and the
Claimant.
     If the Second Level Reviewer makes an adverse benefit determination on
review, the Second Level Reviewer will render a written opinion, using language
calculated to be understood by the Claimant, setting forth:
          (i) the specific reason or reasons for the denial;
          (ii) the specific references to pertinent Plan provisions on which the
denial is based;
          (iii) a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records and other information which (i) was relied upon by the Second Level
Reviewer in making its decision, (ii) was submitted, considered or generated in
the course of the Second Level Reviewer making its decision, without regard to
whether such instrument was actually relied upon by the Second Level Reviewer in
making its decision or (iii) demonstrates compliance by the Second Level
Reviewer with its administrative processes and safeguards designed to ensure and
to verify that benefit claims determinations are made in accordance with this
Agreement, and that, where appropriate, the provisions of this Agreement have
been applied consistently with respect to similarly situated claimants; and
          (iv) a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following the adverse benefit determination on such
review.
13. Amendment. This Agreement may not be amended, altered or modified, except by
a written instrument signed by the parties hereto, or their respective
successors or assigns, and may not be otherwise terminated except as provided
herein.
14. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Corporation and its successors and assigns, and the Employee, his
successors, assigns, heirs, executors, administrators and beneficiaries.
15. Notices. Any notice, consent or demand required or permitted to be given
under the provisions of this Agreement shall be in writing, and shall be signed
by the party giving or making the same. If such notice, consent or demand is
mailed to a party hereto, it shall be sent

7



--------------------------------------------------------------------------------



 



by United States certified mail, postage prepaid, addressed to such party’s last
known address as shown on the records of the Corporation. The date of such
mailing shall be deemed the date of notice, consent or demand.
16. Governing Law. This Agreement, and the rights of the parties hereunder,
shall be governed by and construed in accordance with the laws of the State of
California.
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement, in
duplicate, as of the day and year first above written.

         
 
  THE MEN’S WEARHOUSE    
 
       
 
  /s/ Neill P. Davis    
 
       
 
  By: its Executive Vice President    
ATTEST:
       
 
       
/s/ Michael W. Conlon
       
 
Secretary
       
 
       
 
  /s/ GEORGE ZlMMER    
 
       
 
  GEORGE ZlMMER, Employee    

8